
	
		II
		112th CONGRESS
		2d Session
		S. 3501
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Wyden (for himself,
			 Mr. Paul, Mr.
			 Merkley, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to exclude
		  industrial hemp from the definition of marihuana, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Industrial Hemp Farming Act of
			 2012.
		2.Exclusion of
			 industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act
			 (21 U.S.C. 802) is amended—
			(1)in paragraph
			 (16)—
				(A)by striking
			 (16) The and inserting (16)(A) The; and
				(B)by adding at the
			 end the following:
					
						(B)The term marihuana does
				not include industrial hemp.
						;
				and
				(2)by adding at the
			 end the following:
				
					(57)The term
				industrial hemp means the plant Cannabis sativa L. and any part of
				such plant, whether growing or not, with a delta-9 tet­ra­hy­dro­can­nab­i­nol
				concentration of not more than 0.3 percent on a dry weight
				basis.
					.
			3.Industrial hemp
			 determination by StatesSection 201 of the Controlled Substances Act
			 (21 U.S.C. 811) is amended by adding at the end the following:
			
				(i)Industrial hemp
				determinationIf a person grows or processes Cannabis sativa L.
				for purposes of making industrial hemp in accordance with State law, the
				Cannabis sativa L. shall be deemed to meet the concentration limitation under
				section
				102(57).
				.
		
